ACCEPTED
                                                                                                                          01-15-00407-CV
                                                                                                               FIRST COURT OF APPEALS
                                                                                                                       HOUSTON, TEXAS
                                                                                                                     5/28/2015 2:20:52 PM
                                                                                                                    CHRISTOPHER PRINE
                                                                                                                                   CLERK




                                                                                                  FILED IN
                                                                                           1st COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                           5/28/2015 2:20:52 PM
                                                                                           CHRISTOPHER A. PRINE
May 28, 2015                                                                                       Clerk

EFILE/USPS

Christopher A. Prine, Clerk of the Court
First Court of Appeals
301 Fannin St.
Houston, Texas 77002-2066

Re:      Court of Appeals Number: 01-15-00407-CV
         Trial Court Case Number: 8550248

Style:   Murphy Dise v. Evelina Dise

Dear Mr. Prine:

This letter is notice under Texas Rule of Appellate Procedure 6.1(c) that Assistant Attorney General (1) Rande
Herrell, State Bar No. 09529400 rande.herrell@texasattorneygeneral.gov, (2) John Worley, State Bar No. 22001480
john.worley@texasattorneygeneral.gov and (3) Deterrean Gamble, State Bar No. 24062194
deterrean.gamble@texasattorneygeneral.gov, will serve as co-appellate counsel for the Office of the Attorney
General of Texas in the above referenced case. Please send copies of all court orders and notices in this case to
Rande Herrell at the address shown at the bottom of this page in accordance with rules 6.1(b)-(c) and 6.3(a) of the
Texas Rules of Appellate Procedure. One copy of any order or notice will suffice.

A copy has been sent this date by eservice or certified mail to the parties or their representatives as indicated. Thank
you for your assistance in this matter.

Sincerely,

Keri Teitge
Coordinator
Child Support Division/Appellate Litigation Section
keri.teitge@texasattorneygeneral.gov

cc:      L. Mickele Daniels, Attorney of Record
         Evelina Dise-Ruth
         Phillip Emerson, AAG




                               P.O. Box 12017, Mail Code 038-1, Austin, Texas 78711-2017
                                          tel:(512) 406-2302 fax:(512) 460-6612